Citation Nr: 1454467	
Decision Date: 12/10/14    Archive Date: 12/16/14

DOCKET NO.  98-04 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for a multiple joint disorder, to include the right wrist, bilateral ankles, and right shoulder.

2.  Entitlement to service connection for a right shoulder disorder.

3.  Entitlement to service connection for a low back disorder, claimed as a spinal disorder, to include as secondary to a bilateral knee disability.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for diabetes mellitus, type 2.

6.  Entitlement to service connection for a multiple joint disorder, to include the right wrist and bilateral ankles.

7.  Entitlement to a rating higher than 20 percent for residuals of a right knee injury.


REPRESENTATION

Veteran represented by:	Julie M. Clifford, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from September 1976 to April 1987, with periods of verified and unverified reserve component service.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a September 1997 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The Veteran now resides in Virginia, so the matter is now handled by the RO in Roanoke, Virginia.   

The Veteran requested a hearing before the Board.  The requested hearing was conducted in June 2000 by a Veterans Law Judge.  A transcript is associated with the claims file.  In May 2008, the Board informed the Veteran that the Veterans Law Judge who conducted the hearing was no longer employed by the Board, and indicated that he was entitled to another hearing.  The Veteran did not request a second Board hearing and thus the Board will proceed with the consideration of his claims.

In a November 2000 Board decision, the Board reopened the Veteran's claim of entitlement to service connection for diabetes and denied the claim on the merits.  The Veteran appealed the November 2000 Board decision to the United States Court of Appeals for Veterans Claims (Court), which, in April 2001, vacated the Board's November 2000 decision with respect to the claim for service connection for diabetes, and remanded the claim to the Board for further development and adjudication.  Consequently, in June 2003, the Board remanded the case to the RO for compliance with the Court's Order.  

In a February 2006 Board decision, the Board again denied entitlement to service connection for diabetes.  The Veteran again appealed the Board's decision to the Court, which by a January 2008 Memorandum Decision vacated and remanded to the Board that part of the Board decision that denied entitlement to service connection for diabetes.  In September 2008 and in November 2009, the Board remanded the claim to the RO for compliance with the Court's January 2008 Memorandum Decision.

The remaining issues were first addressed by the Board in a decision dated in November 2000.  In that decision the Board remanded the claim of entitlement to service connection for a spinal disorder, and denied service connection for hypertension, service connection for multiple joint conditions to include a right wrist, right ankle, left ankle and right shoulder conditions, and an increased evaluation for residuals of a right knee injury with early degenerative arthritis.  The Board's denial of these latter three claims was vacated and remanded to the Board by an Order of the Court dated in April 2001.  The claims were remanded by the Board to the RO in June 2003 and February 2006.  

In July 2010, the Board remanded these claims for additional development.  The claims are now partially ready for appellate review.

The Board notes that in Rice v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that entitlement to a total disability rating based on individual unemployability (TDIU) claim cannot be considered separate and apart from an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Instead, the Court held that a TDIU claim is an attempt to obtain an appropriate rating for a service-connected disability.  The Court also found in Rice that, when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.  In this case, the Veteran has not raised a claim for TDIU.  See August 2011 Deferred Rating Decision.  Accordingly, the Board finds that Rice is not applicable in this case.

The issues of entitlement to service connection for hypertension, diabetes mellitus, type 2, a multiple joint disorder involving the right wrist and bilateral ankles and entitlement to a rating higher than 20 percent for residuals of a right knee injury are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Entitlement to service connection for tendinitis of multiple joints was denied by the RO in a June 1995 rating decision; the Veteran was notified in writing of the decision, but he did not express timely disagreement or submit new and material evidence within one year. 

2.  Evidence pertaining to the Veteran's tendinitis of multiple joints received since the June 1995 rating decision was not previously submitted, relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim.

3.  Resolving all doubt in his favor, the Veteran's right shoulder disorder is causally or etiologically due to service.

4.  Resolving all doubt in his favor, the Veteran's low back disorder is causally or etiologically due to service.


CONCLUSIONS OF LAW

1.  The June 1995 rating decision that denied entitlement to service connection for tendinitis of multiple joints is final.  38 U.S.C.A. §§ 5109A, 7105 (West 2002); 38 C.F.R. §§ 3.105(a), 3.156, 20.1103 (2014). 

2.  The evidence received since the June 1995 rating decision is new and material, and the Veteran's claim for service connection for tendonitis of multiple joints is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2014).

3.  Service connection for a right shoulder disorder is established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2014).

4.  Service connection for a low back disorder is established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  In this case, the Board is granting the benefits sought on appeal.  Consequently, the Board finds that any lack of notice and/or development, which may have existed under the VCAA, cannot be considered prejudicial to the Veteran, and remand for such notice and/or development would be an unnecessary use of VA time and resources.



II.  Whether New and Material Evidence Has Been Received to Reopen a Previously Denied Claim for Entitlement to Service Connection for Multiple Joint Tendonitis

The Veteran seeks to reopen his previously denied claim for entitlement to service connection for tendonitis of multiple joints, including the right wrist, right shoulder, and bilateral ankles.

Notwithstanding determinations by the RO that new and material evidence has or has not been received to reopen the Veteran's claim, the Board is required to determine whether new and material evidence has been presented.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (holding that the Board has a legal duty under 38 U.S.C.A. §§ 5108 and 7105, to address the question of whether new and material evidence has been presented to reopen a previously denied claim); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

Governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200. Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994). 

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The United States Court of Appeals for Veterans Claims (Court) has emphasized that the final sentence of 38 C.F.R. § 3.156(a), especially the phrase "raise[s] a reasonable possibility of substantiating the claim," does not create a third element or separate determination in the reopening process, but is a component of the question of what is new and material evidence.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen). 

Shade further holds that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim[.]"  Id.  Further, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim.  Id.  Rather, the Board should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id., see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

The Court has elaborated on what constitutes "new and material evidence."  New evidence is not that which is cumulative of other evidence already present in the record.  In determining whether new and material evidence has been submitted, the Board must consider the specific reasons for the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 (1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans, 9 Vet. App. at 273. 

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The record with respect to this claim reflects that a claim for service connection for tendinitis of multiple joints was last denied in a rating decision of June 1995.  The Veteran did not express timely disagreement or submit new and material evidence within one year and subsequently the June 1995 rating decision became final.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  As such, the Veteran's claim for service connection may only be reopened if new and material evidence is submitted. 

In this instance, since the June 1995 rating decision denied the claim on the basis that there was no evidence that the Veteran had a current diagnosis pertaining to the joints, the Board finds that new and material evidence would consist of evidence that the Veteran has a current diagnosis.

The evidence received since the June 1995 rating decision consists of numerous records and documents.  Among other things, the Veteran submitted evidence that he had diagnoses of degenerative arthritis of the right shoulder, and a ganglion cyst of the right wrist.  Additionally, the Veteran submitted a medical opinion indicating that his right shoulder disorder was due to service.

The Board must presume the credibility of all newly submitted evidence for the purpose of determining if such evidence is new and material evidence sufficient to reopen the claim.  Fortuck v. Principi, 17 Vet. App. 173, 179 (2003); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Presuming its credibility, the aforementioned evidence indicates that the Veteran has a diagnosis of multiple joint disorders that may be a result of his time during service.  As a result, the Board finds that this additional evidence is neither cumulative nor redundant, and it is material since the evidence raises the possibility of substantiating the claim of service connection.  See 38 C.F.R. § 3.156(a).  The Board determines that the claim is reopened and will be separated into entitlement to service connection for a right shoulder disorder and entitlement to service connection for a multiple joint disorder involving the right wrist and bilateral ankles.


III.  Service Connection Claims

The Veteran seeks entitlement to service connection for a right shoulder disorder and a spinal disorder. 

Applicable Law

In general, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304.  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); 38 C.F.R. § 3.303.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994). 

Lay evidence can be competent and sufficient evidence of a diagnosis or used to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

A.  Entitlement to Service Connection for a Right Shoulder Disorder

The issue of entitlement to service connection for a right shoulder disorder has been reopened and separated from the issue of entitlement to service connection for a multiple joint disorder.

Initially, the Board notes that the Veteran has a post-service diagnosis of right shoulder degenerative joint disease.  See September 2013 VA examination.  The Board therefore finds that the evidence demonstrates a present disability, meeting the first requirement for the establishment of service connection.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

As for the second requirement for service connection, that a disease or injury was incurred or aggravated during service, the Board finds that the evidence supports the Veteran's argument that he injured his right shoulder during service and continues to experience right shoulder symptoms.  Service treatment records indicate the Veteran sought treatment for pain in the right shoulder and numbness in the area in August 1984.  He had subjective pain under the right scapula with range of motion.  He was assessed with musculoskeletal pain.  

The Veteran testified that he had to manually lift batteries weighing approximately 85 pounds during service.  See June 2000 BVA Hearing Transcript, page 5.  He asserted that he experienced soreness and pain during service, but did not complain a lot at the time.  The Board notes that a layperson is competent to report on the onset and continuity of current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Board finds these statements to be credible, as there is internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  In this regard, the Veteran has consistently reported that his symptoms began during service and continued post-service.  Additionally, service records indicate that the Veteran had physically demanding assignments during service.  See February 1987 Separation Examination.  Therefore, Shedden element (2), that an injury was incurred during service, is met. 

As for Shedden element (3), nexus, the Board finds that the evidence is at least in equipoise that the Veteran's right shoulder disorder is due to his time in service.  The Board acknowledges the May 2011 private opinion that indicates the Veteran's right shoulder disorder is more likely than not due to his injury in 1984.  See May 2011 statement from Dr. F.  The Veteran's physician indicated that the Veteran's service treatment records were reviewed, as well as post-service records.  The physician indicated the opinion was based on the chronic nature of the Veteran's symptoms, off and on since 1984, the original history with extreme stresses and strains to the articulation, muscles and ligaments of the shoulder, arthritic changes seen in 2007 and the positive, yet unstable response to treatment.  However, the Board also notes the September 2013 VA examiner's opinion that the Veteran's right shoulder is not due to service, but is a consequence of aging.

Under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  Given the evidence of record, the Board resolves doubt in the Veteran's favor and finds that the evidence supports the establishment of service connection for a right shoulder disorder.  The Veteran has a current diagnosis, documented pain during service, and a medical opinion relates his current diagnosis to his time in service.

In light of the discussion above, while the evidence is not unequivocal, it has nonetheless placed the record in relative equipoise.  As such, the Veteran's service-connection claim for a right shoulder disorder is granted.

B.  Entitlement to Service Connection for a Low Back Disorder, Claimed as a Spinal Disorder

The Veteran seeks entitlement to service connection for a low back disorder, claimed as a spinal disorder.  He asserts he injured his back during service or in the alternative, that his low back disorder is secondary to his bilateral knee disability.

Initially, the Board notes that the Veteran has post-service diagnoses of lumbar dysfunction, sacroiliac dysfunction, lumbar radiculitis, sciatica and lumbalgia.  See May 2011 statement from Dr. F.  The Board therefore finds that the evidence demonstrates a present disability, meeting the first requirement for the establishment of service connection.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

As for the second requirement for service connection, that a disease or injury was incurred or aggravated during service, the Board finds that the evidence supports the Veteran's argument that he injured his low back on several occasions during service and continues to experience low back symptoms.  Service treatment records indicate the Veteran sought treatment for back pain in January 1978, and he was assessed with back pain and spasm.  In April 1980, he was put on a no lifting and no climbing profile due to low back pain.  In August 1980, it was noted that he was working on hydraulic equipment and hurt his lumbar area.  He was assessed with lumbago and again placed on a profile restricting bending, running, or weight lifting over 15 pounds.  

The Veteran testified that he had to manually lift batteries weighing approximately 85 pounds during service.  See June 2000 BVA Hearing Transcript, page 5.  He asserted that he experienced soreness and pain during service, but did not complain a lot at the time.  The Board notes that a layperson is competent to report on the onset and continuity of current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Board finds these statements to be credible, as there is internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  In this regard, the Veteran has consistently reported that his symptoms began during service and continued post-service.  Additionally, service records indicate that the Veteran had physically demanding assignments during service.  See February 1987 Separation Examination.  Therefore, Shedden element (2), that an injury was incurred during service, is met. 

As for Shedden element (3), nexus, the Board finds that the evidence is at least in equipoise that the Veteran's low back disorder is due to his time in service.  The Board acknowledges the May 2011 private opinion that indicates the Veteran's low back disorder is more likely than not due to his time in service.  See May 2011 statement from Dr. F.  The Veteran's physician indicated that the Veteran's service treatment records were reviewed, as well as post-service records.  The physician indicated the opinion was based complaints during service showing a chronic problem in the low back that was not corrected and resulted in degeneration.  The physician also opined that the Veteran's low back injury is aggravated by his right knee disability.  However, the Board notes the September 2013 VA examiner's opinion that the Veteran's low back disorder is not due to service and is not aggravated by his knee disability.

Under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  Given the evidence of record, the Board resolves doubt in the Veteran's favor and finds that the evidence supports the establishment of service connection for a low back disorder.  The Veteran has a current diagnosis, documented pain and treatment during service and a medical opinion relates his current diagnosis to his time in service.

In light of the discussion above, while the evidence is not unequivocal, it has nonetheless placed the record in relative equipoise.  As such, the Veteran's service-connection claim for a low back disorder is granted.


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for a multiple joint disorder; to this extent, the appeal is granted.

Entitlement to service connection for a right shoulder disorder is granted.

Entitlement to service connection for a low back disorder is granted.


REMAND

The Veteran seeks entitlement to service connection for hypertension and diabetes mellitus, type 2.  Additionally, the claim for entitlement to service connection for a multiple joint disorder, to include the right wrist and bilateral ankles, has been reopened.

Unfortunately, a remand is required.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.


	(CONTINUED ON NEXT PAGE)


Hypertension

The Veteran asserts his hypertension began during service.  He was afforded a VA examination in February 2004.  The examiner opined that the Veteran's hypertension had its onset during and within one year of service and was more likely than not due to the Veteran's service-connected condition.

In July 2004, the February 2004 VA examiner was asked to explain his opinion, as it was unknown what service-connected condition the examiner was referring to, and the examiner was provided information about the history of the Veteran's hypertension.  Unfortunately, the examiner was provided with incorrect information.  For example, it was noted that the highest blood pressure found in service medical records was 124/84 at the time of his separation examination in February 1987.  Importantly, however, a blood pressure of 130/80 was noted in dental records from October 1983.  Additionally, the RO request for an addendum placed a heavy emphasis on whether the Veteran was diagnosed and treated during service.  The Board notes that a diagnosis during service is not necessary to establish service connection.  

On remand, an addendum opinion should be obtained that includes a thorough review of the evidence and opines on whether the Veteran's hypertension had an onset during service or within one year of service. 

Diabetes Mellitus, Type 2

The Veteran asserts he began experiencing symptoms of diabetes mellitus, type 2, during service.  The Veteran testified in June 2000 that during service he began experiencing increased thirst, increased urination, dizziness, blurred vision, numbness in extremities, and mood changes.  

Prior VA medical opinions obtained are confusing and inadequate.  Although the April 2013 VA examiner opined that the Veteran's complaints of foot and eye problems during service were nonspecific and not diagnostic of diabetes, the examiner failed to discuss the symptoms of increased thirst and urination that the Veteran testified he experienced during service.

To date, a medical opinion has not been obtained that takes into consideration the Veteran's lay statements regarding all of the symptoms he experienced during service.  On remand, the examiner must acknowledge symptoms experienced during and after discharge from service, and discuss medical AND lay evidence.  

Multiple Joint Disorder, to Include the Right Wrist and Bilateral Ankles

The Veteran seeks entitlement to service connection for a multiple joint disorder, to include the right wrist and bilateral ankles.  The Board notes that service treatment records indicate the Veteran suffered from right wrist pain in May 1977.  A ligament injury was suspected.  He was diagnosed with a mild, sprained wrist.  In August 1979, it was noted that he fell and twisted his left ankle.

The Board notes the Veteran is service connected for a bilateral knee disorder, and a bilateral shoulder disorder.  On remand, the Veteran should be afforded a VA examination to determine the nature and etiology of his claimed disorders and a medical opinion should be obtained regarding whether they are causally or etiologically due to service and/or proximately due to or aggravated by his service-connected disabilities.

Entitlement to a Rating Higher than 20 Percent for a Right Knee Injury

The Veteran submitted new evidence pertaining to his right knee disability in September 2014 in the form of lay statements from the Veteran and his mother regarding the severity of his right knee.  The representative did not waive initial consideration of this evidence by the RO.  

The RO should be sure to consider this newly received evidence upon readjudication of the claim and issuance of a supplemental statement of the case.  See 38 C.F.R. § 19.31.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file all updated treatment records.

2.  Obtain an addendum opinion regarding the Veteran's claimed hypertension.  If deemed necessary by the examiner, afford the Veteran a VA examination.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished. 

The examiner is requested to review all pertinent records associated with the claims file.

The examiner should offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's hypertension had its onset during service or within a year after service, is causally related to his active service, OR is proximately due to or aggravated by his diabetes mellitus, type 2.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.

The examiner must acknowledge and discuss any lay evidence of a continuity of symptomatology. 

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).

If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.

3.  Obtain an addendum opinion regarding the Veteran's diabetes mellitus, type 2.  If deemed necessary by the examiner, afford the Veteran a VA examination.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished. 

The examiner is requested to review all pertinent records associated with the claims file.

The examiner should offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's diabetes mellitus, type 2, had its onset during service or within a year after service or is causally related to his active service.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.

The examiner must acknowledge and discuss any lay evidence of a continuity of symptomatology. 

The examiner must offer comments and opinion regarding the asserted in-service symptoms of increased thirst, increased urination, dizziness, blurred vision, slow healing foot wound, etc.

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).

If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.

4.  Afford the Veteran a VA examination for his claimed multiple joint disorder, to include the right wrist and bilateral ankles.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  All current joint disorders should be diagnosed. 

The examiner is requested to review all pertinent records associated with the claims file. 

For each joint disorder diagnosed, offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's disorder had its onset during service, is causally related to his active service, OR is proximately due to or aggravated by his service-connected bilateral knee and/or bilateral shoulder disabilities.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.

The examiner must acknowledge and discuss any lay evidence of a continuity of symptomatology. 

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).

If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.
 
5.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated. 

Readjudication should include consideration of all newly received evidence, including lay statements from the Veteran and his mother received in September 2014 regarding the severity of the Veteran's right knee disability.

6.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

7.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


